Case 20-50082 Document 298-4 Filed in TXSB on 08/26/21 Page 1 of 2




              Exhibit
                2
                    Case 20-50082 Document 298-4 Filed in TXSB on 08/26/21 Page 2 of 2

                                                                                              Baharak Dejban <bahar@dejbanlaw.com>



[info] Important information regarding your relationship with Volusion, LLC
Troy Pike <Troy@tpikeadvisors.com>                                                  Mon, Jul 27, 2020 at 6:04 PM
To: "info@dejbanlaw.com" <info@dejbanlaw.com>
Cc: Curt Lindeman <curt@lindemanesq.com>, Jeremy Rosenthal <jrosenthal@force10partners.com>, "Timothy B.
Stallkamp" <tstallkamp@conwaymackenzie.com>


 Dear Behar:



 Thank you for your service to Volusion, LLC. Please find the attached letter which confirms the board’s decision to
 sever its relationship with Dejban Law and DK Strategic Solutions. Please call me or Tim Stallkamp with any questions
 that you may have.



 Sincerely,



 Troy Pike



 TPikeadvisors

 (P) 713.857.9272



 Confidentiality Notice: This e-mail is intended only for the addressee named above. It contains information that is privileged, confidential
 or otherwise protected from use and disclosure. If you are not the intended recipient, you are hereby notified that any review, disclosure,
 copying, or dissemination of this transmission, or taking of any action in reliance on its contents, or other use is strictly prohibited. If you
 have received this transmission in error, please reply to the sender listed above immediately and permanently delete this message from
 your inbox. Thank you for your cooperation.




  2 attachments
       26422221_1_Volusion - Contractor Termination Letter (DK Strategic Solutions LLC).pdf
       102K
       26422338_1_Volusion - Contractor Termination Letter (Bahar Dejban).pdf
       99K
